DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 2, 6, 8 to 9, 13, 15 to 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Somech et al. (U.S. Patent Publication 2018/0218734) in view of Kumar (U.S. Patent Publication 2019/0189117).
Concerning independent claims 1, 8, and 15, Somech et al. discloses a method, system, and computer-readable media for associating meetings with projects using characteristic keywords, comprising:
“receiving, by a processor, information from one or more users, wherein the information includes identifiers associated with the one or more users and audio associated with the one or more users, wherein at least one identifier of the identifiers associated with the one or more users includes a respective indicator of one or more projects each of the one or more users is associated” – projects are maintained in association with a user (¶[0004]); user activity monitor 280 analyzes user data to identify project entities associated with user data; a ‘project entity’ can refer to a data 
“transcribing the audio into a text of the audio” – a listening mode of a user device is enabled based on a meeting being identified, and an active listening mode may be enabled to perform speech-to-text transcription of the conversation (¶[0005]); meeting tracker 294 utilizes context determiner 296 for speech recognition of the meeting (¶[0146]: Figure 2);
“parsing the text into one or more segments” – context determiner 296 may provide for extracting conversational keywords from a conversation and/or project entities associated with the conversation (¶[0136]: Figure 2); a set of keywords associated with the meeting are determined using an enabled listening mode (¶[0180]: Figure 4: Step 406); a set of characteristics keywords are extracted for each project; 
“analyzing each of the one or more segments” – a set of keywords is mapped to a project associated with a user (¶[0181]: Figure 4: Step 408); a similarity is determined between the set of characteristic keywords and conversational data for each project; meeting analyzer 290 can determine a similarity between the respective set of characteristic keywords for each of the projects to conversational data of a conversation of a meeting between users (¶[0187]: Figure 5: Step 508);
“determining from the analyzing, a specific subject of the information” – project determiner 236 classifies projects entities by project topic; project determiner may extract project keywords from project entities and group project entities into project topics corresponding to the keywords (¶[0088] - ¶[0089]: Figure 2); meeting tracker 294 can determine one or more meeting topics (“a specific subject of the information”) from meeting keywords; a project topic model used to determine project topics may be used to determine meeting topics; meeting tracker 294 may attempt to map meeting keywords to project topics in project topic model and/or existing project topics identified by project determiner 236 (¶[0150]: Figure 2); a meeting is assigned to a given project based on a determined similarity; meeting analyzer 290 can assigned the meeting to a given project of the projects as a project entity based on the determined similarity for the given project (¶[0188]: Figure 5: Step 510); here, a project topic or a meeting topic determined from keywords is “a subject of the information”.
Somech et al. arguably discloses all of the limitations of these independent claims by associating users with projects according to information of user activity data stored in a user profile, e.g. historical information, and information of keywords extracted from live streaming audio of a meeting to determine a topic, i.e., “a subject”, of that meeting by speech-to-text transcription.  Implicitly, Somech et al. provides “at least one identifier” that associates a user with a project because projects that a user is associated with are stored in a user profile.  Conceivably, the only elements omitted by Somech et al. are “parsing the text into one or more segments”.  Still, Somech et al. can be construed to disclose segments that are keywords.  
Concerning independent claims 1, 8, and 15, Kumar teaches whatever limitations omitted by Somech et al.  Generally, Kumar teaches in-meeting group assistance using a virtual assistant responsive to verbalized group intent.  (Abstract)  Natural language understanding (NLU) processor 512 processes a transcript using natural language approaches to determine a user’s intent based on the transcript made up of user statements, within the context of a conversation session.  (¶[0031])  User statements are associated with a particular identifier, e.g., a user or participant name or ID corresponding to the speaker.  The audio streams may be segmented into individual audio segments according to user statements 410 (“parsing the text into one or more segments”).  The resulting segments of audio may be analyzed to obtain a corresponding text transcript, i.e., user statement 410.  Each user statement is analyzed by NLU processor 512 to determine an individual user intent (“analyzing each of the one or more segments”), which may include scheduling a meeting, e.g., regarding a topic e.g., a summary of the meeting or another topic that is context for the intent, and preparing a transcript of or notes of the meeting, assigning an action item, raising issues on an issue tracking system.  (¶[0060] - ¶[0061]: Figure 5)  An objective is to facilitate following up about issues and to schedule future activities of meeting participants at a video conference.  (¶[0004])  It would have been obvious to one having ordinary skill in the art to parse text into segments and analyze each of the segments as taught by Kumar to associate meetings with projects in Somech et al. for a purpose of following up about issues and scheduling future activities of meeting participants at a video conference.

Concerning claims 2, 9, and 16, Kumar teaches that each user statement is analyzed by NLU processor 512 to determine an individual user intent, which may include scheduling a meeting, e.g., regarding a topic that is context for the intent, preparing and sending a message, e.g., a summary of the meeting or another topic that is context for the intent, and preparing a transcript of or notes of the meeting, assigning an action item, raising issues on an issue tracking system.  (¶[0060] - ¶[0061]: Figure 5)  Agent 516 detects group intents and causes corresponding actions to be executed (“detecting, from the information, an action trigger, wherein the action trigger indicates an action to be performed on the specific subject”).  Agent 516 tracks each incoming user statement from incoming audio streams, and creates a corresponding utterance event for each respective user statement 410.  (¶[0061] - ¶[0063]: Figure 5)  At any time during the session, if a target group event is matched and validated, agent 516 causes the responsive action to be executed.  As a default rule, agent 516 causes a responsive e.g., <0.5, then agent 516 may generate agent statement 406 that prompts for confirmation from the group of users in the meeting (“displaying a prompt to a first user, wherein the prompt requests that the user confirm the action”).  (¶[0066]: Figure 5)  Here, an action to schedule a meeting on a topic, send a message to prepare a transcript, assign an action item, and raise an issue on an issue tracking system is “tagging . . . the specific subject with an indicator, wherein the indicator indicates the action.”  That is, once an action is confirmed after a prompt that a group wants to perform that action, then a subject of that action is ‘tagged’ with ‘an indicator’.  
Concerning claims 6, 13, and 19, Somech et al. discloses that contextual information extractor 284 is responsible for determining contextual information related to user profile activity including detected keywords (¶[0050]: Figure 2); pattern inference engine 230 (“a cognitive engine”) is responsible for determining project or meeting patterns based on various information determined from user activity monitor 280 (“utilizing a cognitive engine to analyze the information”); pattern inference engine 230 uses contextual information generated by user activity monitor 280 as context-related entity features (“determining, from the cognitive engine, a context of the information”) (¶[0079]: Figure 2); inferred event pattern information may be provided to generate a Kumar teaches that natural language understanding (NLU) processor 512 (“a cognitive processor”) processes a transcript using natural language approaches to determine a user’s intent based on the transcript made up of user statements, within the context of a conversation session (“utilizing a cognitive engine to analyze the information, the audio, and the text”) (¶[0031]); NLU processor 512 may have access to a range of parameters concerning the context associated with the user, and may identify the context data that is relevant to the user’s intent; context parameters represent the current context of a user’s statements, and may be used to pass on information from an external source or a previous user or agent statement (“determining, from the cognitive engine, a context of the information, the audio, and the text”) (¶[0032]: Figure 5); NLU processor 512 may determine possible user intents relevant to in-meeting assistance that may include scheduling a meeting regarding a topic that is context for the intent, sending a message for a summary of another topic that is context for the intent, raising an issue on an issue tracking system for context defining an intent, or obtaining information from a previous video conference meeting for context defining the previous meeting (“designating the context as being associated with the specific subject”)  (¶[0061]: Figure 5).  
Concerning claim 21, Somech et al. discloses that meeting tracker 294 maintains one or more groups of meeting entities associated with a meeting or conversation (¶[0148]: Figure 2); presentation component 220 can utilize project tags to present Somech et al., then, discloses “analyzing each respective indication” and “identifying the shared project of one or more users” because a plurality of users are grouped as engaged in a project for purposes of receiving communications about the project from message gateway 264.  When a message is sent to a plurality of users engaged in a given project, this provides “assessing a database that stores issue information associated with shared project” and “providing an indication of the issue associated with the shared project to each of the one or more users.” 

s 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Somech et al. (U.S. Patent Publication 2018/0218734) in view of Kumar (U.S. Patent Publication 2019/0189117) as applied to claims 1 to 2, 8 to 9, and 15 to 16 above, and further in view of Nowak-Przygodski et al. (U.S. Patent Publication 2020/0236069).
Somech et al. discloses “receiving a second audio associated with the one or more users” and “determining, from the second audio, that the specific subject is being discussed”.  Here, Somech et al. discloses that meeting tracker 295 can identify shift in project topics being discussed or relevant to a meeting topic.  Meeting tracker 294 may associate one or more times with each meeting topic corresponding to a time where meeting tracker 294 determines the meeting topic is relevant to the meeting using state-based tracking and associating temporal information with the states.  Meeting tracker 294 may determine the times for project topics based on the time stamps of the entities in the group of meeting entities identified with respect to the meeting.  (¶[0151]: Figure 2)  That is, audio of a conversation is used to determine a shift in topics discussed by users during a meeting.  Somech et al., then, discloses that “the specific subject is tagged with the indicator” that can be a topic discussed during a meeting.  The only element not expressly disclosed by Somech et al. is “determining if the action has been performed.”
However, Nowak-Przygodski et al. teaches automated assistants with conference capabilities, where a meeting agenda includes two topics, ‘Plan company event’ and ‘Review budget’.  A second participant 2022 says, ‘We should plan the company event at the ball park.’  Based on semantic processing of the utterance, 1-3 have concluded discussing the company event and are pivoting to the next topic.  The first participant 2021 says, ‘Good, looks like the event is planned.’  Automated assistant 120 may semantically process this utterance and associate it with one of the meeting agenda items, e.g., the first action item, ‘Plan company event’.  Additionally, automated assistant 120 may determine, based on the semantic processing that this particular agenda item has been addressed.  Accordingly, automated assistant 120 may render the meeting agenda on second client device 2062 with the meeting agenda item ‘Plan company event’ as being completed, e.g., with a strikethrough or another visual indicator, e.g., check box, font, etc.  (¶[0068] - ¶[0070]: Figures 2A to 2D)  Nowak-Przygodski et al., then, teaches “receiving a second audio associated with the one or more users”, “determining, from the second audio, that the specific subject is being discussed”, and “determining if the action has been performed”.  An objective is to enable an automated assistant to detect whether an action item was completed since a first meeting, so that an action item is presented as complete.  (¶[0013])  It would have been obvious to one having ordinary skill in the art to determine from second audio if an action of an action item corresponding to a specific subject that was discussed is now complete as taught by Nowak-Przygodski et al. of topics identified in Somech et al. for a purpose of enabling an automated assistant to detect whether an action item was completed since a first meeting.

s 4 to 5, 11 to 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Somech et al. (U.S. Patent Publication 2018/0218734) in view of Kumar (U.S. Patent Publication 2019/0189117) as applied to claims 1, 8, and 15 above, and further in view of Houghton et al. (U.S. Patent Publication 2015/0055513).
Somech et al. does not disclose “identifying that a first user is being directly communicated with over the audio”, “triggering, in response to the first user being directly communicated with, a response operation on a device used by the first user”, “wherein the response operation includes unmuting the device used by the first user when the first device is muted while the first user is being directly communicated with over the audio, and wherein the response operation further includes flashing a display on a device associated with the first user.”  That is, Somech et al. does not disclose unmuting and flashing on a participant’s device when the participant is communicating by audio.  
However, Houghton et al. teaches a method for providing video conferencing between a plurality of users over a communication network, where a host user initiates a voice terminal.  A participant user activates a request control on a participant user interface which transmits a request to the host user to speak in the voice conference.  (Abstract)  Specifically, Houghton et al. teaches that a host can select which of the participants is muted or unmuted.  If a participant is muted and wishes to speak in the conference, he must first request to be unmuted from the host.  A conference window displayed to a participant in the conference shows similar information to the host’s control window as illustrated in Figure 12A.  When the participant requests the microphone from the host, this is indicated to the host by an icon 1124 flashing (or i.e., ‘pleaves’ in Figure 11A, where a participant’s display of Figure 12A is similar to the host’s display of Figure 11A, i.e., it would including the same flashing.  An objective is to enable handling of large numbers of people at a conference server and managing a discussion when several people tend to talk at the same time.  (¶[0008] - ¶[0009])  It would have been obvious to one having ordinary skill in the art to perform a response operation of unmuting a participant and flashing a display in response to a communication of a first user as taught by Houghton et al. to associate meetings with projects in Somech et al. for a purpose of managing a discussion of large numbers of people during a conference when several people tend to talk at the same time.  



Response to Arguments
Applicants’ arguments filed 05 November 2021 have been considered but are moot in view of new grounds of rejection, as necessitated by amendment.
Applicants amend independent claims 1, 8, and 15 to set forth new limitations directed to “wherein at least one identifier of the identifiers associated with the one or more users includes a respective indication of one or more projects each of the one or more users is associated”, and present arguments traversing the prior rejection of these independent claims as being obvious under 35 U.S.C. §103 over Shen et al. (U.S. Patent No. 10,248,934) in view of Kumar (U.S. Patent Publication 2019/0189117).  Additionally, Applicants amend dependent claims 5, 12, and 18 to set forth a new limitation of “wherein the response operation further includes flashing a display on a device associated with the first user”, and add new dependent claim 21.  Generally, Applicants’ argument is that the new limitations of the independent claims as directed to receiving information from one or more users that includes identifiers are not disclosed by Shen et al.  Moreover, Applicants state that the new limitation of dependent claims 5, 12, and 18 is not taught by Carino (U.S. Patent No. 10,424,297).
Applicants’ amendments overcome the objections to the Specification.
Applicants’ cancellation of dependent claims 7, 14, and 20 overcomes the rejection for indefiniteness under 35 U.S.C. §112(b).
Applicants’ arguments are moot in view of new grounds of rejection, as necessitated by amendment.  Specifically, independent claims 1, 8, and 15 are now rejected as being obvious under 35 U.S.C. §103 over Somech et al. (U.S. Patent Publication 2018/0218734) in view of Kumar (U.S. Patent Publication 2019/0189117).  Somech et al. is being substituted in the rejection of the independent claims for Shen et al., and the rejection no longer relies upon this latter reference.  Additionally, dependent claims 4 to 5, 11 to 12, and 18 are now rejected as being obvious further in view of Houghton et al. (U.S. Patent Publication 2015/0055513).  The rejection of these dependent claims now relies upon Houghton et al., but no longer on Carino.  The rejection of some of the dependent claims continues to rely upon Nowak-Przygodski et al. (U.S. Patent Publication 2020/0236069).
Arguably, Somech et al. discloses all of the limitations of the independent claims.  Generally, Somech et al. discloses that user profile 250 associates users with projects from historical user activity, and that keywords from transcriptions of live streaming audio from conversations during a meeting are mapped to projects and projects are assigned and tagged to participants.  Somech et al., then, discloses “at least one identifier of the identifiers associated with the one or more users includes a respective indication of one or more projects each of the one or more users is associated” because users are associated with projects from prior user activities and from a current conversation during a meeting.  Moreover, Somech et al. discloses performing speech-to-text transcription of a conversation in a project-related meeting, and analyzes keywords of the transcription to determine a topic of the meeting as discussed by each of the participants.  Somech et al., then, discloses the limitations of “transcribing the audio into a text of the audio”, “parsing the text into one or more segments”, “analyzing each of the one or more segments”, and “determining, from the analyzing, a specific subject of the information”, where “the one or more segments” are keywords extracted from a speech-to-text transcription.  Broadly, “a specific subject of the information” could Somech et al. is maintained to disclose all of the limitations of these independent claims, but even if a limitation of “parsing the text into one or more segments” is omitted, this is taught by Kumar.   
Houghton et al. teaches the limitations of dependent claims 4 to 5, 11 to 12, and 18 directed to “triggering . . a response operation on a device used by the first user.” Here, Houghton et al. teaches an embodiment of a voice conference where a host can mute or unmute any of a plurality of participants.  Specifically, Houghton et al., at ¶[0131] - ¶[0133]: Figure 11A, teaches that when a participant requests a microphone from a host, this is indicated by a flashing icon 1124.  Houghton et al., then, teaches “unmuting the device used by the first user when the first device is muted” and “wherein the response operation further includes flashing a display on a device associated with the first user.”  Broadly, Houghton et al.’s Figures 11A and 12A illustrate a display interface of a host and a participant that includes a flashing icon 1124 for ‘pleaves’ that is “associated with the first user.”  The participants that are currently speaking and those requesting the microphone are brought to the top of the list of participants shown in host’s control window 1100 and participants’ window 1200.  (¶[0134]: Figure 12A)  If a participant is currently speaking, then this implies “identifying that a first user is being directly communicated with over the audio.”  
Applicants’ amendments necessitate these new grounds of rejection.  Accordingly, the rejection is properly FINAL.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Torres et al., Krasadakis, and Daredia et al. disclose related prior art.
Applicants’ amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        December 6, 2021